United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.I., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS, VA
MEDICAL CENTER, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1069
Issued: January 28, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 8, 2021 appellant filed a timely appeal from March 22 and June 4, 2021 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he was disabled
from work for the period February 9 through 10, 2021 causally related to his accepted August 6,
2010 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on different issues. 2 The facts and
circumstances as set forth in the Board’s prior decision are incorporated herein by reference. The
relevant facts are as follows.
On August 25, 2010 appellant, then a 56-year-old administrative support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on August 6, 2010 he sustained a psychological
injury as a result of being robbed at gunpoint walking to a satellite parking facility while in the
performance of duty. OWCP assigned the claim OWCP File No. xxxxxx829. Appellant stopped
work on August 10, 2010 and returned to modified employment on August 13, 2010.3 He began
working part-time modified employment on July 13, 2011.
By decisions dated October 18, 2010, OWCP denied appellant’s claim, finding that he had
removed himself from coverage under FECA when he left work two hours early. By decision
dated January 3, 2012, it denied modification of the October 18, 2010 decision.
Appellant appealed to the Board. By decision dated January 11, 2013, the Board affirmed
OWCP’s January 3, 2012 decision.4 The Board determined that appellant was on the premises of
the employing establishment at the time of the robbery on August 6, 2010, but had not shown that
he was engaged in a duty reasonably incidental to his employment.
On March 7, 2013 appellant requested reconsideration and submitted evidence
demonstrating that he was on approved sick leave at the time of the August 6, 2010 robbery. By
decision dated March 18, 2013, OWCP vacated its prior decision and accepted the claim for an
aggravation of moderate, recurrent major depression and an aggravation of an unspecified anxiety
disorder. It subsequently expanded acceptance of the claim to include post-traumatic stress
disorder (PTSD).
OWCP further accepted that appellant sustained lumbar sprain and an aggravation of
degenerative disc disease at L4-5 and L5-S1 due to a July 16, 2012 employment injury, assigned
OWCP File No. xxxxxx517, and that he sustained lumbar sprain on October 31, 2018, assigned
OWCP File No. xxxxxx954.
On April 25, 2017 appellant filed a notice of recurrence of a medical condition (Form CA2a), alleging that on an unspecified date he sustained a recurrence of the nee d for medical treatment

2

Docket No. 18-0253 (issued August 2, 2018); Docket No. 12-1069 (issued January 11, 2013).

3
In a decision dated January 29, 2015, OWCP denied appellant’s request for wage-loss compensation from
December 10 to 19, 2014 as the medical evidence failed to establish disability during this period. By decision dated
April 17, 2015, it denied his claim for wage-loss compensation on February 23, 2015. In a decision dated June 20,
2016, OWCP denied appellant’s claim for wage-loss compensation from April 25 to June 10, 2016. It noted that he
had an accepted back condition that required him to work reduced work hours.
4

Supra note 2.

2

causally related to his August 10, 2010 employment injury. He advised that he experienced
anxiety and depression “having to drive every day past the area where the robbery occurred….”
By decision dated May 31, 2017, OWCP found that appellant had not established a
recurrence of disability causally related to his accepted employment injury . On July 17, 2017
appellant requested reconsideration.
By decision dated September 21, 2017, OWCP denied modification of its May 31, 2017
decision. It advised that a claim for a recurrence of disability due to an emotional condition had
to be filed as a new claim.
Appellant appealed to the Board. By decision dated August 2, 2018, the Board set aside
the September 21, 2017 decision. 5 The Board found that appellant had not described additional
occupational exposure as the cause of his current condition and thus did not have to file a new
claim.6
In a report dated December 2, 2018, Dr. Richard Lightbody, a Board-certified psychiatrist
and OWCP referral physician, diagnosed recurrent, moderate-major depressive disorder and
chronic PTSD. He found that appellant was disabled from his usual duties, but could work four
hours per day with restrictions.
On December 19, 2019 appellant filed a claim for compensation (Form CA-7) for 32 hours
of disability from work for the period November 15 through 21, 2019. The employing
establishment indicated that he had been working part time with restrictions since July 13, 2011.
By decision dated January 24, 2020, OWCP denied appellant’s claim for disability from
November 15 through 21, 2019.
On January 29, 2020 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
A telephonic hearing was held on May 28, 2020. Appellant advised that he worked six
hours per day in modified employment due to his back injuries and received wage-loss
compensation for two hours per day under a separate file number.
By decision dated August 12, 2020, OWCP’s hearing representative vacated the
January 24, 2020 decision. He found that appellant had met his burden of proof to establish
entitlement to wage-loss compensation from November 15 through 21, 2019. The hearing
representative indicated that appellant had accepted claims for two back injuries, and instructed
OWCP to administratively combine those claims with the current claim pursuant to its procedures.
He further noted that appellant’s current limited-duty employment exceeded appellant’s
restrictions of four hours per day found by Dr. Lightbody due to appellant’s emotional condition
under the current file number. The hearing representative found that reports from appellant’s
5

Supra note 2.

6

By decision dated November 30, 2018, OWCP found that appellant had not established a recurrence of disability
causally related to his accepted employment injury as he had not factually established the alleged exposure.

3

attending physician, Dr. David Hahn, a Board-certified psychiatrist, were sufficient to establish
that appellant was disabled from November 15 to 21, 2019 due to his accepted depression and
PTSD.7
On February 12, 2021 Dr. Hahn opined that appellant was unable to work on February 9
and 10, 2021 “due to an exacerbation of [his] PTSD and depression.”
On February 12, 2021 appellant filed a Form CA-7 for disability from work on February 9
and 10, 2021. On the form, the employing establishment indicated that he was requesting
compensation for 16 hours of leave without pay.
In a February 17, 2021 development letter, OWCP informed appellant of the definition of
a recurrence of disability and requested that he submit additional factual and medical evidence,
including a report from his physician explaining how his accepted condition worsened such that
he was unable to work six hours per day of modified employment. It afforded him 30 days to
submit the requested information.
Thereafter, OWCP received a February 10, 2021 telehealth report from Dr. Hahn.
Dr. Hahn diagnosed moderate-major depressive disorder and PTSD and noted that appellant had
restrictions of no contact with patients by person or telephone. He advised that appellant’s work
caused stress that aggravated his PTSD and depression. Dr. Hahn noted that appellant’s stress had
improved after his reassignment to a position with no patient contact. He indicated that appellant
had missed the last two days of work due to depression. Dr. Hahn discussed appellant’s continued
complaints of difficulty with appetite, concentration, and noted that appellant had anhedonia and
crying spells. He found that appellant had restrictions of working six hours per day with no patient
contact.
In a March 3, 2021 duty status report (Form CA-17), Dr. Hahn found that appellant could
work six hours per day with restrictions.
On March 9, 2021 appellant asserted that he had missed work on February 9 and 10, 2021
because he was unable to get up after “having a bad night.” He noted that he had difficulty sleeping
and waking up.
A March 11, 2021 rating decision from the Department of Veterans Affairs (DVA) found
that appellant had 70 percent disability due to major depression with generalized anxiety disorder
claimed as PTSD effective September 10, 2015 and also disability due to a spinal condition.8 The
DVA indicated that he had been in military service from September 1971 to July 1974.

7

Upon return of the case record to the district office, OWCP a dministratively combined OWCP File Nos.
xxxxxx517 and xxxxxx954 with the current claim, OWCP File No. xxxxxx829. OWCP File No. xxxxxx517 serves
as the master file.
8

On March 30, 2021 appellant requested that his claim under OWCP File No. xxxxxx829 be clo sed as he was
receiving disability from the DVA.

4

By decision dated March 22, 2021, OWCP denied appellant’s claim for disability from
work for the period February 9 through 10, 2021.
On April 1, 2021 appellant requested reconsideration. He submitted an August 16, 2016
report from Dr. Anthony M. Mancini, a clinical psychologist, relevant to his DVA claim.
By decision dated June 4, 2021, OWCP denied modification of its March 22, 2021
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.9
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. 10 Disability is, thus, not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.11 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA. 12 When, however, the medical evidence
establishes that the residuals or sequelae of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in h is or her employment, he or she is
entitled to compensation for loss of wages. 13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he was
disabled from work for the period February 9 through 10, 2021 causally related to his accepted
August 6, 2010 employment injury.
In a February 10, 2021 telehealth report, Dr. Hahn indicated that appellant had missed the
preceding two days of work as a result of his depression. He noted that appellant had difficulty
with concentration, appetite, and emotional control. Dr. Hahn diagnosed recurrent moderatemajor depressive disorder and PTSD and determined that appellant had restrictions of working six
hours per day with no patient contact. He did not, however, provide objective findings supporting
disability or explain why appellant’s accepted condition worsened such that he could no longer
9

A.R., Docket No. 20-0583 (issued May 21, 2021); S.W., Docket No. 18-1529 (issued April 19, 2019); Kathryn
Haggerty, 45 ECAB 383 (1994).
10

20 C.F.R. § 10.5(f); see J.M., Docket No. 18-0763 (issued April 29, 2020); Bobbie F. Cowart, 55 ECAB
746 (2004).
11

D.W., Docket No. 20-1363 (issued September 14, 2021); L.W., Docket No. 17-1685 (issued October 9, 2018).

12

See M.W., Docket No. 20-0722 (issued April 26, 2021); D.G., Docket No. 18-0597 (issued October 3, 2018).

13

See A.R., supra note 9; D.R., Docket No. 18-0323 (issued October 2, 2018).

5

perform the duties of his modified position. 14 The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition/disability was related to employment factors. 15 Consequently,
Dr. Hahn’s report is insufficient to meet appellant’s burden of proof to establish his claim.
On February 12, 2021 Dr. Hahn opined that appellant was unable to work on February 9
and 10, 2021 as a result of an exacerbation of depression and PTSD. He did not, however, directly
attribute the disability to the accepted employment injury or provide any rationale for his findings.
Dr. Hahn further did not address appellant’s history of preexisting depression and PTSD due to
appellant’s military service. The Board has held that a medical report is of limited probative value
on a given medical issue if it contains an opinion which is unsupported by medical rationale. 16
Further, the Board has consistently held that complete medical rationalization is particularly
necessary when there is a preexisting condition, 17 and has required medical rationale
differentiating between the effects of the work-related injury and the preexisting condition in such
cases.18 Therefore, Dr. Hahn’s February 12, 2020 report is also insufficient to establish appellant’s
claim.
As appellant has not submitted any rationalized medical evidence establishing disability
from work for the period February 9 through 10, 2021 causally related to his accepted August 6,
2010 employment injury, he has not met his burden of proof.
Appellant may submit new evidence or argument, with a written request for
reconsideration, to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
disabled from work for the period February 9 through 10, 2021 causally related to his accepted
August 6, 2010 employment injury.

14

See D.K., Docket No. 21-0082 (issued October 26, 2021).

15

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relation between work factors and
a diagnosed condition/disability). See also J.M., Docket No. 16-0306 (issued May 5, 2016).
16

B.H., Docket No. 19-1341 (issued August 12, 2020).

17

See V.S., Docket No. 20-1034 (issued November 25, 2020); P.W., Docket No. 20-0407 (issued July 17, 2020).

18

Id.; see also A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued
December 31, 2018); J.B., Docket No. 17-1870 (issued April 11, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the June 4 and March 22, 2021 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 28, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

